

116 HRES 312 IH: Expressing support for designation of the weeks of April 14, 2019, through April 27, 2019, as National Young Audiences Arts for Learning Weeks.
U.S. House of Representatives
2019-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 312IN THE HOUSE OF REPRESENTATIVESApril 10, 2019Ms. Pingree (for herself and Ms. Bonamici) submitted the following resolution; which was referred to the Committee on Education and LaborRESOLUTIONExpressing support for designation of the weeks of April 14, 2019, through April 27, 2019, as
			 National Young Audiences Arts for Learning Weeks.
	
 Whereas arts education, comprising a rich array of disciplines including dance, music, theater, media arts, literature, design, and visual arts, is an essential element of a complete and well-rounded education for all students;
 Whereas arts education enables students to develop critical thinking and problem-solving skills, imagination and creativity, discipline, alternative ways to communicate and express feelings and ideas, and cross-cultural understanding, which supports academic success nationwide as well as personal growth outside the classroom;
 Whereas the nonprofit arts sector is an economic engine and plays a significant role in the economic health of communities large and small with direct expenditures of wages and benefits as well as goods and services;
 Whereas to succeed in today’s economy, students must masterfully use words, images, sounds, and movement to communicate;
 Whereas Young Audiences Arts for Learning impacts over 5,000,000 schoolchildren annually with valuable arts-in-education programs;
 Whereas Young Audiences Arts for Learning presents more than 80,000 arts-in-education programs to students and teachers;
 Whereas Young Audiences Arts for Learning works with over 3,500 professional teaching artists; Whereas Young Audiences Arts for Learning produces programs in more than 8,600 schools and community centers annually;
 Whereas Young Audiences Arts for Learning encompasses 28 affiliates across the country, and the entire network of such affiliates is participating in the 2019 National Young Audiences Arts for Learning Weeks;
 Whereas Arkansas Learning through the Arts delivered 278 programs to more than 87,600 students across the State of Arkansas;
 Whereas Arts for Learning Connecticut worked with 252,750 students in the State of Connecticut last year;
 Whereas Arts for Learning Indiana engaged 129 teaching artists to deliver arts-integrated programs to nearly 48,000 students in the region;
 Whereas Arts for Learning Miami provided more than 500 programs reaching youth from infancy through high school graduation, in collaboration with 90 partnering institutions;
 Whereas Arts for Learning San Diego served over 68,000 students in more than 220 schools in southern California;
 Whereas Arts Partners, Wichita, Kansas, provided over 840 programs to 30,040 local students; Whereas ArtsNow Learning in Atlanta, Georgia, partnered with 79 institutions throughout the Southeast United States involving over 18,000 students;
 Whereas Big Thought in Dallas, Texas, reached more than 143,000 students at over 433 learning locations;
 Whereas Center for Arts-Inspired Learning, in Cleveland, Ohio, provided nearly 5,900 programs for more than 150,000 children;
 Whereas Chicago Arts Partnerships in Education worked with nearly 5,000 students in 70 Chicago Public Schools;
 Whereas Kansas City Young Audiences in Missouri, the largest nonprofit arts education provider in the region, served over 104,000 students;
 Whereas Springboard to Learning, in St. Louis, Missouri, delivered 945 programs, in 5,365 program sessions, to students in 125 schools and 32 community venues;
 Whereas Think 360 Arts for Learning, in Denver, Colorado, worked with more than 36,000 students across the State;
 Whereas Young Audiences Maryland partnered with nearly 420 schools and community organizations in all 24 Maryland school districts to provide over 2,230,000 hours of programming for students from pre-K through grade 12;
 Whereas Young Audiences New Jersey & Eastern Pennsylvania provided programming to students throughout the region in collaboration with 703 schools and partnering organizations;
 Whereas Young Audiences New York worked with over 77,000 students across New York City; Whereas Young Audiences of Abilene reached approximately 12,000 students this year;
 Whereas Young Audiences of Houston provided over 13,500 programs to more than 240,000 students; Whereas Young Audiences of Louisiana served more than 63,000 students this year;
 Whereas Young Audiences of Massachusetts served approximately 128,000 students in Massachusetts with programs;
 Whereas Young Audiences of Northeast Texas brought quality arts-in-education experiences into northeast Texas schools;
 Whereas Young Audiences of Northern California impacted nearly 24,000 students in the region this past year;
 Whereas Young Audiences of Oregon & SW Washington partnered with 190 schools to engage over 73,000 students across the region; Whereas Young Audiences of Santa Cruz County, AZ, provided arts-integrated learning programs to students in Santa Cruz County;
 Whereas Young Audiences of Southeast Texas partnered with schools throughout the region to deliver programming that integrates arts into all traditional areas of academic study to students in pre-K through grade 12;
 Whereas Young Audiences of Southwest Florida served nearly 1,000 students in the region; Whereas Young Audiences of Virginia served roughly 70,000 students last year;
 Whereas Young Audiences of Western New York offered 70,000 assembly, workshop, and long-term residency programs to students from the 9 counties of western New York State; and
 Whereas the weeks of April 14, 2019, through April 27, 2019, would be appropriate weeks to designate as National Young Audiences Arts for Learning Weeks: Now, therefore, be it
	
 That the House of Representatives— (1)supports the designation of National Young Audiences Arts for Learning Weeks;
 (2)honors and recognizes the contributions which Young Audiences Arts for Learning programs have made in enriching the lives of students, teachers, volunteers, families, and communities, and pays tribute to arts in education and its contribution to society; and
 (3)encourages the people of the United States to observe National Young Audiences Arts for Learning Weeks with appropriate ceremonies and activities that promote awareness of the role that arts in education plays in enriching the education of young people and enriching United States society as a whole.
			